Citation Nr: 1443962	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-45 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1982 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

These claims were previously before the Board in December 2012, at which time they were remanded for further development.   

The Veteran requested a Travel Board hearing.  However, she withdrew that request in a December 2009 written communication.  Therefore, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704 (d) (2013).

The issue of entitlement to service connection for migraine headaches is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A psychiatric disability is etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disability, to include bipolar disorder, was incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disability, to include bipolar disorder.  

Service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).

To rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence of record shows that the Veteran has been diagnosed with bipolar disorder, depression, anxiety, and borderline personality throughout years of mental health treatment.  While in active service, the evidence shows that she was treated three times, to include in October 1982, May 1983, and June 1983, and it is claimed for mental health issues.  The Veteran reported receiving some psychiatric treatment as a young adult prior to entry into active service.  She has also provided detailed descriptions of when the nature and the observable symptoms of her psychiatric disorder changed, which according to her description was during active service.

Unfortunately, the Veteran's service medical records are incomplete.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2013).  A formal finding of unavailability of the service medical records was entered into the record by the RO.  The service medical records that are of record do not show that any psychiatric disabilities were noted on the Veteran's examination and entry into active service.  Therefore, the Veteran is presumed sound when she was examined and entered service.

As of August 1994, the Veteran has received Social Security Administration (SSA) benefits for affective disorder and a personality disorder.

The Board may assess medical evidence and is not obligated to accept a physician's opinion if the reason is given for not accepting an opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

A September 2013 VA examiner opined in an October 2013 addendum that it was less likely than not that a psychiatric disorder diagnosed during the current appeal, to include bipolar disorder, had its onset in the service or was etiologically related to active service.  The examiner opined that the Veteran's medical records contained no evidence of symptoms of bipolar disorder prior to service, and she was diagnosed with a personality disorder while in active service and discharged for it.  The examiner stated that a personality disorder may have preexisted service, but that there was no evidence that any personality disorder was aggravated during service.

An October 2010 private psychiatrist opined that it was as likely as not that the Veteran developed depression in her adolescence, and that the Veteran's psychiatric status progressed to a bipolar disorder which, more likely than not, emerged while she was in active service.  The examiner opined that it was as likely as not that being in active service precipitated a downward spiral in the Veteran's functioning, secondary to her emerging bipolar disorder.

The Board is unable to find that the evidence clearly and unmistakably shows that any psychiatric disability preexisted service.  While the Veteran has stated she was seen for complaints prior to service, the Board cannot find clearly an unmistakably that any psychiatric disability was shown prior to service.  The evidence does not support that finding because the complaints prior to service may have been depression, as stated by the private physician opinion, or they may have been personality disorder, or may have not resulted in any diagnosis.  The lack of available records makes the Board unable to find clearly and unmistakably that a psychiatric disability preexisted entrance to service..  The VA examiner found no evidence of bipolar disorder prior to service.  Therefore, the Board cannot with specificity find that any psychiatric disability clearly and unmistakably preexisted entrance to service.

The private examiner has opined that the Veteran's complaints in service, while diagnosed at the time as personality disorder, were indicative of the later diagnosis of bipolar disorder.  That physician found that bipolar disorder more likely began or emerged during service.  The VA examiner found that it was less likely that bipolar disorder began during service.  The Board finds that the evidence is in relative equipoise on the question of whether bipolar disorder began during service.  Therefore, resolving reasonable doubt in favor of the claimant, the Board finds that bipolar disorder began during service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a psychiatric disability, to include bipolar disorder, is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a psychiatric disability, to include bipolar disorder, is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bipolar disorder is granted.


REMAND

The Board regrets the additional delay, but finds that a remand is necessary before the issue of entitlement to service connection for migraine headaches is adjudicated.

The Veteran contends that migraine headaches are related to active service.  Specifically, the Veteran states that migraine headaches which preexisted her active service were aggravated by active service. 

Unfortunately, the Veteran's service medical records are incomplete.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2013).

Nowhere in the available service medical records does it state that migraine headaches, which the Veteran has stated on many occasions pre-existed her entry into active service, were noted upon her entrance.  While in active service, the Veteran was examined in September 1982, and was noted to have migraine headaches once or twice a month.  After separation from service, the Veteran continued to be treated for migraine headaches, both at VA and privately.  

In a December 2012 remand, the Board requested that the Veteran be provided a VA examination to determine the nature and etiology of her migraine headaches.  The Veteran was provided that examination in September 2013.  The examiner opined that it was at least as likely as not that the Veteran's migraine headaches pre-dated her entry into service.  The examiner also opined that it was less likely than not that the Veteran's migraine headaches increased in severity during service, and that it was less likely than not that the Veteran's migraine headaches were aggravated by service.  The examiner further opined that it was less likely than not that the Veteran's migraine headaches were incurred during or were medically related to service.

The Board finds that another remand is necessary in order to comply with the December 2012 remand instructions, which specifically stated that the VA examiner must provide an opinion as to whether there was clear and unmistakable evidence that migraine headaches were not aggravated beyond the natural progression during, or as a result of, her active service.  The September 2013 VA examiner provided only an opinion regarding the preponderance of the evidence and did not provide an opinion as to whether it was clear and unmistakable that headaches were no aggravated.  Therefore, the Board concludes that the development conducted did not adequately comply with the directives of the December 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any headache disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should specifically consider the in-service and post-service treatment records, and all the other evidence of record.  The rationale for all opinions expressed should be provided.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disability diagnosed during the current appeal had its onset in service, or is otherwise etiologically related to active service. 

(b)  The examiner should specifically address, with respect to any diagnosed headache disability whether the disability clearly and unmistakably (obviously or manifestly) preexisted service.

(c)  If a headache disability clearly and unmistakably preexisted entrance to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability increased in severity during active service;

(d)  If a headache disability clearly and unmistakably preexisted entrance to service, the examiner should opine whether there is clear and unmistakable evidence that the disability was not aggravated (permanently worsened beyond the natural progression of the disorder) during or as a result of service;

(e)  If a headache disability clearly and unmistakably preexisted entrance to service, the examiner should opine whether it is more likely (more than 50 percent probability) that any increase in severity of any headache disability during service was due to the natural progress of the disorder.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


